 In the Matter of THE NEBRASKA POWER COMPANY, OMAHA, NEBRASKAandINTERNATIONAL BROTHERHOOD of ELECTRICAL WORKERS, LOCALNo. 763, AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. C-1075.-Decided January 11, 1940Electric Utility Industry-Iiiterference, Restraint, and Coercion.:remarks byassistant plant superintendent to individual employees in derogation of union;effect of remarks not overcome by respondent's subsequentstatementto unionrepresentatives that employees were free to join unionand warning to foremenagainst repetition of such incidents in absence of direct communication to em-ployees ; remedy,cease and desist and posting of notices containing statementthat employeesare free tojoin any labor organization,including union-Com-pany-Dominated Union:charges of,dismissed-Disciimination-:charges of,dismissed.Mr. Arthur R. Donovan,for the Board.Kennedy, Rolland, DeLacy and Svoboda,byMessrs. Yale C. Hol-land,Ralph E. Svoboda,andL. T. Tierney,Omaha, Neb., for therespondent.Mr. Ray McGrath,of Omaha, Neb., for the Independent.Mr. James F. SullivanandMr. Robert K. Garrity,of Omaha, Neb.,andMr. James Preston,ofWashington, D. C., for the I. B. E. W.Mr. Walter T. Nolte,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASE.Upon charges and amended charges duly filed by John W. Griffithand Walter D. Dermyer, individuals, on their own behalf and by Inter-national Brotherhood of ElectricalWorkers, Local No. 763, hereincalled the I. B. E. W., the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Seventeenth Region(Kansas City,Missouri), issued its complaint dated May 19, 1938,against the Nebraska Power Company, Omaha, Nebraska, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the19 N. L.R. B., No. 41.283030-41-vol. 19--24357 358DECISIONSOF NATIONAL LABORRELATIONS BOARDAct.Copies of the complaint and an accompanying notice of hearingwere duly served upon the respondent and the I. B. E. W. on May 19and 20, 1938, respectively.The complaint, with respect to the unfair labor practices, allegedin substance that since May 1937 the respondent had dominated andinterferedwith the formation and administration of . and givenfinancial and other support to the Independent Employees Associationof the Nebraska Power Company, herein called the Independent; thaton dates specifically alleged the respondent had discharged 3 namedemployees and had transferred 7 other named employees to less desir-able positions because such employees had joined or assisted the I. B.E.W. and in order to discourage membership in the I. B. E. W.; thatthe respondent had, since April 1937, through foremen and other em-ployees acting in its behalf,, made and caused to be made. statementsderogatory to and discouranging membership in the I. B. E. W.,questioned members about their affiliation with the I. B. E. W., col-lected or caused to be collected information concerning the I. B. E. W.and its members, and accused employees of being disloyal because oftheir membership in the I. B. E. W.; and that by each of the afore-mentioned acts and by other acts the respondent had interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On May 24, 1938, the respondent filed a motion for a more specificstatement in which more particularity was requested with respect toall allegations of the complaint relating to unfair labor practices,with the exception of those allegations relating to the discharge ordemotion of the 10 named employees.In an answer filed on June 1, 1938, the respondent admitted certainfacts with respect to the nature and extent of its business but deniedthat by reason of such business operations if was either engaged in ormaterially affected interstate commerce.In its answer the respondentfurther denied that it had engaged in the unfair labor practices asalleged.Thereafter, the respondent filed a protest, dated June 13,1938, against proceeding to a hearing without an affirmative rulingon its motion for a more specific statement.Pursuant to an order of postponement issued by the RegionalDirector, copies of which were duly served upon the respondent andthe I. B. E. W., a hearing was held at Omaha, Nebraska, from June,16 to July 1, 1938, before Joseph L. Maguire, the Trial Examiner dulydesignated by the Board.The Board, the respondent, the I. B. E. W.,and the Independent were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.. 359.At the commencement of the hearing the Trial Examiner deniedthe respondent's motion for a more specific statement and granted amotion for leave to intervene filed by the Independent.At the hear-ing, the Trial Examiner ruled that the names of 8 of the 10 individualsalleged to have been discriminated against, within the meaning ofSection 8 (3) of the Act, be withdrawn from the complaint on motionof counsel for the Board and with the, consent of the individual em-ployees involved and of the I. B. E. W.During the course of the hear-ing the Trial Examiner made numerous other rulings on motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On or about July 7, 1938, the Independent filed a written argumentwith the Trial Examiner, and on or about August 9, 1938, a supple-mental written argument that the Board had failed to establish thelallegations of the complaint to the effect that the Independent hadbeen dominated and interfered with by the respondent.On Novem-ber 12, 1938, the respondent filed with the Board a brief and a supple-mental brief in which it urged that the evidence in the record failedto substantiate the material allegations of the complaint.On November 29, 1938, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties.The Trial.Examiner found that the respondent had engaged in -unfair laborpractices affecting commerce, within the meaning of Section 8 (1) and(2) and Section 2 (6) and (7) of the Act.He also found that the tworemaining allegations of discrimination, within the meaning of Sec-tion 8 (3) of the Act, involving employees John W. Griffith andWalter D. Dermyer, were not substantiated by the evidence.He rec-ommended that the respondent cease and desist from its unfair laborpractices and withdraw recognition from and disestablish the Inde-pendent as a collective bargaining agency.He also recommended thatthe allegations of the complaint with respect to discrimination by therespondent against employees JohnW. Griffith andWalter D.Dermyer be dismissed.On January 3, 1939, the respondent and the Independent 'filed ex-ceptions to the Intermediate Report and rulings of the Trial Examiner.On or about January 3, 1939, the respondent and the Independent re-quested art opportunity to file briefs and present oral argument beforetheBoard in support of their exceptions.Both thereafter filedbriefs.Pursuant to notice duly served upon all parties, a hearingwas held before the Board in Washington, D. C., on June 16, 1939,for the purpose of oral argument.The respondent, the Independent,and the I. B. E. W. were represented and participated in the argument.The Board has considered the exceptions of the respondent and theIndependent and the briefs and arguments in support thereof and, 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcept in so far as they are inconsistentwith thefindings, conclusions,and order set forth below, finds them meritorious.Upon the entire record in the case, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTNebraska Power Company, a corporation organized pursuant to thelaws of the State of Maine and duly licensed to do business in theStates of Nebraska and-Iowa, maintains its,.principal,office in,the cityof Omaha, Nebraska. It engages as a public utility corporation in thegeneration of electric energy in the State of Nebraska and in the dis-tribution of such electric energy in the States of Nebraska and Iowa.All of the respondent's outstanding common stock is owned by theAmerican Power and Light Company, a utility holding company,within the meaning of the Federal Public Utility Holding CompanyAct of 1935, 49 Stat. 803. Its preferred stock is held by the public.The respondent is the sole public utility operating in an area en-compassing 53 communities, including the city of Omaha, and covering2,000 square miles inhabited by 290,000 people within the State ofNebraska and encompassing 15 communities, including the city ofCouncil Bluffs, and covering an area of 500 square miles inhabitedby 61,000 people within the State of Iowa.To serve its customers inthe State of Iowa the respondent owns and operates an electric dis-tribution line commencing at its generating plant in the State of Ne-braska and crossing the Missouri River into Iowa and there connectingwith facilities owned and operated by the respondent for servingcommunities and individual customers within the State of Iowa. Inaddition to the electric energy which the respondent distributes toits own customers within the States of Nebraska and Iowa, it deliversenergy at points within the State of Nebraska and within the State ofIowa to the Iowa-Nebraska Light and Power Company, such energybeing subsequently sold and.delivered by the Iowa-Nebraska Lightand Power Company to its customers in the States 'of Iowa and Ne-braska by means of facilities owned by it in and between the twoStates.During the year 1937, the respondent's total output of electricenergy was 397,000,000 kilowatt hours of which 23,735,000 kilowatthours was delivered to the Iowa-Nebraska Light and Power Company.Included among the respondent's customers are the following rail-roads : the Union Pacific ; the Chicago, Burlington, and Quincy ; the'Chicago, Rock Island and Pacific; the Illinois Central; the Chicagoand Northwestern; and the Chicago, St. Paul, Minneapolis, andOmaha. In 1937 the energy supplied to these railroads. within Ne-braska totaled 6,384,734 kilowatt hours, within Iowa 1,804,035 kilo- THE NEBRASKA POWER COMPANY361watt hours.The Omaha and Council Bluffs Street Railway, operat-ing in and between the cities of Omaha and Council Bluffs, is de-pendent upon the respondent for its supply of electric energy.Alsonumbered among the respondent's customers are numerous other, or-ganizations engaged in interstate commerce including Western UnionTelegraph Company; Postal Telegraph and Cable Company; North-western Bell Telephone Company; Omaha Municipal Airport, aterminal for interstate airlines; Pacific Fruit and Express Company,operator of refrigerated railway cars; the Omaha World Herald, adaily newspaper with an interstate circulation ; the Omaha Grain Ex-change, which renders grain exchange quotations available throughoutthe country ; and several packing houses and grain elevators.Therespondent also supplies. electric energy to the Federal Governmentfor the operation of its post offices within the area served by the re-spondent.Each of the customers named above uses the electric energysupplied by the respondent for lighting and powering facilities oper=ated in Nebraska and Iowa in connection with their interstateactivities.As an adjunct to its business of distributing electric energy, the,respondent engages in the sale of electric appliances at retail.Suchmerchandise sales totaled $329,235 in 1937, $267,913 in Nebraska and$61,322 in Iowa.In 1937 the respondent purchased equipment and supplies, exclusiveof expenditures for additions to its generating equipment underspecial construction contracts, valued at $1,545,000.Purchases madeoutside of the State of Nebraska accounted for $680,000 of this amount.Purchases made within the State of Nebraska totaled $447,000.Theremaining $418,000 was paid to dealers located within the State ofNebraska for coal obtained by them for the respondent f. o. b. mineslocated principally within the State of Kansas.Ninety per cent of allsupplies and equipment purchased by the respondent originate out-side of the State of Nebraska, whether the purchase is made outsideof the State or through dealers located within the State.The re-spondent was required to pay, in addition to the amount listed abovefor purchase of supplies and equipment, $610,000 in freight chargesfor the transportation of its coal supply.Such freight charges werepaid by the respondent directly to the following interstate railroads :the Union Pacific; the Chicago, Burlington, and Quincy; the Chicagoand Great Western; the Wabash; and the Missouri Pacific, and accruedby reason of the transportation of coal principally from Kansas.Further evidence of the interstate nature of the respondent's opera-tions is to be found in its handling of revenues.All such revenues,from whatever source derived, are eventually accumulated in accountsmaintained by the respondent in Omaha, Nebraska. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers, Local No. 763, isa labor organization chartered by International Brotherhood ofElectricalWorkers, affiliated with the American Federation of Labor,admitting to its membership all employees of the respondent, excludingadministrative, clerical, and supervisory employees..Independent Employees Association of the Nebraska Power Com-pany is an unaffiliated labor organization, admitting to its member-ship all employees of the respondent, excluding officers and officials.III.. THEUNFAIR LABOR PRACTICESA. Interference, restraint, and coercionOn June 22, 1918, the I. B. E. W. was granted a charter conferringupon it jurisdiction over linemen in the territory of the respondent.In the period intervening between that date and the early months of1937, the I. B. E. W. continuously maintained a membership among thorespondent's employees.' Because of the limits of the I. B. E. W.'sjurisdiction this membership was confined to employees of a singledepartment known as the distribution department.During the latewinter of 1937 the I. B. E. W. members decided that it would be totheir advantage to expand their membership into other departmentsof the respondent's organization, and they accordingly sought fromtheir international organization an amendment to their charter; ex-panding their jurisdiction.A grant of additional jurisdiction wasreceived ' inMarch of 1937 and the I. B. E. W. immediately began acampaign of organization.Many non-member employees were so-licited to attend an open meeting of the, I. B. E. W. at the LaborTemple in Omaha on the night of Sunday, March 21, 1937. Severalnew members were obtained at this meeting and as a result of con-tinued campaigning through April and May the membership of theI.B. E. W. was increased by approximately 100 members to a totalof approximately 170.Employees then eligible for membership inthe I. B. E. W. numbered 500 or 600.Two men employed at the generating plant, Woods and Hurd, testi-fied that within a week after they had attended the I. B. E. W. meet-ing of March 21,1937, they were approached on the subject by Turner,assistant superintendent of the generating plant.According toWoods, Turner told him that it had been reported that he was talkingunion.Turner then spoke disparagingly of the men who attended themeeting at the Labor Temple and accused Woods of not having_ amind of his own.Woods quoted Turner as concluding the con-versation by saying, "If you ain't satisfied, get out and get outright now." THE. NEBRASKA POWER C'O'MPANY363Hurd's account of his conversation with Turner is to the effect thatTurner asked him what he knew about the union, whether he had at-tended the recent union meeting, and, upon receiving an affirmativeanswer to the latter question, what reason he had for going up there.Hurd said that Turner then accused him of being an "unloyal" em-ployee and wanted to know what he "had up [his] craw." Turneralso remarked that he had heard that some of the boys were sayingthat if they joined the union they would get $200 a month and con-cluded by saying that if anyone thought he could get $200 a monthanywhere else he could have time off to do it.Turner denied that the union had been mentioned in either of the,conversations.He admitted, however, that he was excited duringthese conversations, that during the conversation with Woods he wasin fact "hot under the collar," and that as a result he may have madestatements which he could not later recall.Turner and other wit-nesses for the respondent testified that strike rumors had been cir-culated in the plant for some time previous to the conversations, thatsimilar rumors had come to the attention of the management from out-side sources, and that as a result Turner had been instructed to trackdown the rumors inside the plant.According to Turner, both of thelconversations were confined to the question of the strike rumors.Turner testified that Woods flared up when asked what he knew aboutthe rumors that someone was going to pull the switches and that- inthe course of a heated exchange of words which followed Turner toldWoods that he did not know enough about the plant to pull theswitches and that he could be replaced by a farmer boy in 2 weeks.With respect to his conversation with Hurd, Turner denied havingmentioned the union or having made any accusation of disloyalty butadmitted the substance of Hurd's testimony with respect to the $200a month.On April' 5, 1937, Mike Boyle, an international representative ofthe I. B. E. W., came to Omaha at the request of the members of thelocal and held a conference with Davidson, president of the respond-ent.Boyle's visit was calculated to bolster the campaign of organi-zation and to serve as an opening wedge in negotiations with the re-spondent.During the course of his conference with Davidson, Boylepresented several grievances arising out of recent discharges andtransfers of I. B. E. W. members, outlined the I. B. E. W.'s positionas contemplating an eventual closed shop, represented that there wassuch unrest current among the respondent's employees as to give rise,in his opinion, to the possibility of a strike, and stated that reportsfrom the I. B. E. W. membership indicated that statements derogatoryto the union and its members had very recently been made by a fore-man in the respondent's employ.Boyle made one specific proposal,namely that, in. order to overcome the effect of the derogatory remarks 364DECISIONSOF NATIONAL LABOR RELATIONS BOARDto which he had referred, the respondent should post notices through-out its organization to the effect that it had no objection to its em-ployees joining the I. B. E. W.Although the respondent refused toaccede to Boyle's proposal in so far as it involved the posting ofnotices, he was told that the respondent had no objection to its em-ployees joining the I. B. E. W. and was assured that, if any remarksderogatory to the union or its members had been made, such remarksdid not reflect the policy of the respondent and that orders wouldissue to supervisors and foremen to avoid such practices in thefuture.Davidson stated to Boyle that the respondent had alwaysallowed its employees full freedom in joining labor organizations andthat they could be informed that like freedom would be accorded themin the future.Boyle gave a full report of the conference to a sub-sequent meeting of the members of the I. B. E. W., including the re-spondent's statement that it had no objection to employees joining theI.B. E. W. Shortly thereafter, Nelson, president of the Omaha Cen-tral Labor Union, acting for Boyle, had a conference with Fay Smith,vice president of the respondent, and renewed the request for the post-ing of notices.He received a reply essentially the same as that givento Boyle and he too reported to the members of the I. B. E. W.In the meantime, the respondent cautioned its supervisors and fore-men as it had promised Boyle it would do. Turner was told indi-vidually that in the future he should studiously avoid making any re-marks to employees concerning the I. B. E. W. and a similar admon-ition was given to a group of supervisors and foremen called togetherespecially for that purpose.Turner testified that he was told thatBoyle had referred specifically to his conversation with Woods andwas warned against a repetition of that incident.With respect tothe meeting of supervisors and foremen, Turner testified as follows :Mr. Ruf, Mr. Urquhart and myself were all called up to theoffice to the directors' room where Mr. Smith had another meet-ing.I took it that that meeting up there, from what was said,was again for my benefit. There were about 15 men around thetable, I guess.Turner's denial that the union was mentioned in his conversationswith Woods and Hurd and his assertion that both conversations werelimited to the subject of the strike rumors are unconvincing in view ofhis admission that in excitement and in anger he may have made state-ments which he could not later recall.Furthermore, it is highly im-probable that strike rumors circulating during the course of a vigor-ous campaign of organization by the I. B. E. W. would be so completelydissociated from the I. B. E. W. and its activities as the testimonyof Turner would indicate.We accept, therefore, the testimony of THE NEBRASKA POWER COMPANY365Woods and Hurd, indicating that Turner made statements to themwhich were derogatory to the I. B. E. W. and its members.We find that the respondent, through the remarks of Turner to theemployees Woods and Hurd in derogation of the I. B. E. W. and itsmembers, has interfered with, restrained, and coerced its employees inthe exercise of their right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-poses of collective bargaining and other mutual aid and protection,within the meaning of Section 7 of the Act.The respondent does not question its responsibility for Turner'sstatements.It contends, however, that it has since overcome any in-fluence that such statements might have had upon the employees byadmonishing Turner and other supervisors and foremen, against. anyrecurrence of such incidents and by voicing to Boyle and Nelson itspolicy of non-opposition to membership of employees in the I. B. E. W.,a policy which it claims it has since practiced and reaffirmed on sev-eral occasions, including the hearing in the instant proceeding.Never-theless,we do not believe that the effect of the statements has beensufficiently overcome.While we find no occasion for holding thatunder the circumstances the respondent was under an obligation tocomply with the I. B. E. W.'s request that it post notices to the effectthat it had no objection to its employees joining .the I. B. E. W., weare impressed by the fact that it never directly informed its employeesthat Turner's statements were contrary to its policy.We are of .theopinion that more remains to be done if the effect of the statementsis to be overcome.B. The alleged domination of and interference with the formationand administration of the IndependentThe I. B. E. W.'s campaign of organization served to emphasize inthe minds of the respondent's employees the question of representationand the problem of choosing a representative.Discussions on thesubject were widely held among them during March, April, and Mayof 1937.Early in May, two employees, Smith and Larsen, the former a chiefsubstation operator and the latter a clerical employee, met in the re-spondent's general office building and fell into a conversation concern-ing unions.Both men desired to prevent the I. B. E. W. from be-coming the exclusive representative of the employees and held theopinion that the formation of an independent organization with mem-bership limited to employees of the respondent would be the mosteffective means to that end.Accordingly, they decided to consult alawyer with respect to the formation of such an organization.For 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir counsel they chose Ray McGrath, a local attorney. known to themby general reputation.He advised them that their plan was feasiblefrom a. legal standpoint but that no action should be taken until theirproposal had been considered by a representative group of employees.It was agreed that Smith and Larsen should invite such a group tomeet in McGrath's office on May 11 at 4:30 p. in. In contacting em-ployees for this meeting, Smith and Larsen made free use of companytelephones during working hours.This is, however, a fact withoutparticular significance, since the record establishes that the respondentas a general practice allows its employees free use of telephones withoutrestriction or limitation.A group of 26 employees assembled in McGrath's office between 4:30and 5 p. in. on May 11? McGrath made a prefatory statement inwhich he outlined the purposes of the meeting and the circumstancesunder which it had been called.A general discussion followed, duringthe course of which one of the men expressed himself as hesitant toproceed in forming a union in the absence of knowledge of the re-spondent's attitude.Thereupon, the group decided to call in a rep-resentative of the respondent for a statement of its position.McGrathtelephoned Davidson and received an affirmative reply to his invita-tion.Davidson appeared shortly, whereupon McGrath reviewed thesituation for him and cautioned him against any expression of ap-proval.Davidson then made a brief statement in which he referred tothe pertinent provisions of the Act as he understood them and concludedby indicating that the respondent could not and, in any event, wouldnot object.The statement was carefully worded and did not indicate,a preference for the proposed organization over any other.Davidsonleft the meeting immediately after the conclusion of his statement.Thereafter, the group of employees decided to proceed with the forma-tion of a labor organization and constituted themselves a committeefor that purpose.After completing certain preliminary steps, theyadjourned until May 14, to prepare for formal organization.The employees who attended the meeting of May 14 were, with butfew exceptions, the same as those who had attended the meeting ofMay 11. They approved and adopted a constitution and bylaws;constituted themselves as the charter members of the Independent;authorized its incorporation as a non-stock, non-profit corporation;chose from among their number a board of directors of 11 members,consisting of three representatives from the distribution department,three from the office, and three from 'the plant department and oneeach from the rural and Iowa divisions of the respondent's organ-ization; and prepared to solicit members.'Although several of the employees left their work early to attend the meeting, as wascustomary,none of them informed their superiors of the purpose for which they wereleaving. THE. _NEBRASKA POWER C02AIPANY367There is some indication in the record that certain of the individualswho were active in the organization and administration of the Inde-pendent held positions with the respondent above the rank of ordinaryemployees; but in an absence of evidence as to the nature of theirduties we are unable to determine that they were supervisory em-ployees.It appears that several employees within this category werepresent at the organization of the Independent, served on the firstand second boards of directors, and solicited members and collectedclues for the Independent on the respondent's property during work-ing hours.There is, however, no evidence that the membership solicit-ing and dues collecting activities of any employees were observed bytheir superiors, except that in two isolated instances the respondentadmitted that it had learned of activity on behalf of the Independentduring working hours. In each of these instances the employee{involved was reprimanded for his activities.The Independent more closely resembles a business corporation thani,The powers of management and policy deter-mination are vested almost exclusivelyin the board of directors.Theonly regular membership meeting provided for in the constitutionand bylaws is an annual meeting.This organizational structure hashad its effect upon the operations of the Independent.Membershipmeetings have been rare and the board of directors has exercisedalmost unlimited power in the conduct of the affairs of the organiza-tion.The degree of control exercised by the board of directors is ex-emplified in the procedure they adopted for the choice of their ownsuccessors.The director or directors from each department or divi-sion chose a nominating committee.The nominating committee thenchose two candidates for each directorship allotted to the departmentor division.Ballots were prepared on the basis of such nominationsand elections were conducted without calling a meeting of the mem-bers of the organization.The extent of their control is further ex-emplified in the Independent's grievance procedure and collectivebargaining activities.Individual grievances are passed upon by theboard of directors and then referred to one member for informalpresentation to the respondent.Two proposals for collective bargain-ing have been advanced, both of which emanated from the board ofdirectors without consideration by the membership. It is not surpris-ing, therefore, that the record discloses that on a number of occasionsmembers voiced protests against being denied participation in theaffairs of the organization..The respondent has avoided entering into negotiations with the,Independent concerning either of its collective bargaining proposals.One, involving a request for.the adoption of a liberalized vacationschedule, was apparently abandoned on May 19, 1938, when Davidsonwrote to the president of the Independent pointing out that business 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions prohibited compliance with the organization's request..The second proposal contemplated exclusive recognition and negotia-tion of a contract.In reply to this proposal Davidson stated that the 'opening of negotiations at the time was impracticable.He promised,however, to reopen the matter at the earliest possible moment.Theofficers of the Independent accepted this postponement and did notlater urge a reopening of the question.Testifying in this connection,Smith, first president of the Independent, stated that the Independentwas not seriously interested in exclusive recognition or a contract withthe respondent, but merely wished to enter a claim in advance of anyother labor organization.On the basis of the facts outlined above and on the entire recordwe are of the opinion that the respondent did not dominate or inter-ferewith the formation or administration of the Independent. Inhis appearance at the organization meeting and his statement to theemployees present on that occasion, Davidson did not violate the letterof the Act. If he violated the.spirit of the Act, such violation is m l-possible of ascertainment from this record.Although the record indi-cates that certain of the employees who were active on behalf of theIndependent were above the rank of ordinary employees, it does not,as we have said, contain sufficient evidence as to the nature of theirduties to permit of a determination that they were supervisory em-ployees.While the facts with respect to the structure, administra-tion, and bargaining activities of the Independent might suggest doubtas to whether or not it is an entirely satisfactory representative fromthe standpoint of the employees, they do not establish that therespondent has dominated or interfered with its formation oradministration.We find that the respondent has not dominated or interfered withthe formation or administration of the Independent and that it hasnot contributed support to that organization, within the meaningof Section 8 (2) of the Act.We will, accordingly, dismiss theallegations of the complaint in this respect.C. The alleged discriminatory dischargesJohn W. Griffithworked for the respondent as.a lineman for ap-proximately 13 years prior to March 25, 1937.Griffith and most of hisfellow linemen had been members of the I. B. E. W. for several years.By reason of the fact that Griffith is by nature a vociferous and an en-thusiastic individual, his affiliation with and active support of theunion were undoubtedy widely known.The record does not establish,however, that he was an outstanding protagonist of the union.Furthermore, there is no indication that the respondent had everobjected to Griffith's union membership or activity. THE NEBRASKA POWER CIOMPAN'Y369of rules relating to the use of rubber insulating devices by linemen.In recent years the use of such equipment has become an acceptedpractice in the utility industry and the respondent has engaged ac-tively in safety campaigns which in part at least emphasized the useof safety devices.The respondent's rules and regulations governingemployees, issued in printed booklet form, are detailed and specificwith respect to the use of rubber protective equipment and indicatethat discipline or discharge may result from failure to observe therules and regulations.There is, however, no indication from therecord that a discharge had ever resulted from the infringement ofthese rules in any case prior to Griffith's discharge.Moreover, it ap-pears affirmatively in the record that on occasions, during emergencywork or in the course of rush work during storms, the rules had beenwinked at by foremen and even violated upon their instructions.Re-laxing of the rules was an infrequent rather than a usual practice,however.The circumstances surrounding Griffith's discharge are as follows:The morning of the day of the discharge was chilly and damp andmarked by intermittent flurries of snow and the crew to which he wasattached was assigned to work on lines leading to a hospital. In viewof this situation, the crew. foreman, on orders from the general fore-man, warned the linemen as they left the truck to begin work to useplenty of rubber protective equipment. In spite of this warningGriffith used no insulation whatsoever on the first pole on which heworked that day.This action on his part elicited a word of cautionfrom a fellow employee and a reprimand from the foreman. Fromthat time until approximately 4 o'clock in the afternoon Griffith usedthe prescribed protective devices in his work.At that time, however,he was observed by both, the general' foreman and the crew foremanworking on a pole with what they termed considerably less than therequired amount of protective equipment.Griffith did not himselfcontend that on this occasion he was using all of the equipment re-quired by the rules and regulations but he insisted that in his judgmenthe was adequately protected. In any event, it appears that when afellow employee climbed the pole to assist Griffith he found the amountof insulating rubber insufficient and, when more protective equipmentwas sent up from the ground at his request, it was used by both men.Griffith was not reprimanded on the spot for this failure but wascalled before the general foreman and his crew foreman immediatelyupon his return to the respondent's headquarters that evening, givenan opportunity to explain his conduct, and thereafter discharged,effective at once.Fellow employees and fellow union members testified that Griffith'slaxness with respect to insulating equipment had always been more 370DECISIONSOF NATIONAL I:ABOR- REbATIONS BOARDflagrant than that of other linemen.Their testimony shows that hehad often been reminded of the rules and regulations or reprimandedfor a failure to live up to them. In addition, fellow employees wereprompted in self-defense to caution him from time, to time.We are of the opinion that the evidence supports the respondent'scontention that infringement of its safety rules and regulations wasthe sole operative cause of Griffith's discharge.We find, therefore,that the respondent has not discriminated against John W. Griffithwith respect to his hire and tenure of employment, thereby discourag-ing membership in the I. B. E. W., and we will dismiss the allegationsof the complaint in this respect.Walter D. Dermyerworked for the respondent as a wireman's helperfrom July 7, 1930, to May 31, 1931, and as a wiremaai on maintenanceand construction - work in the substation department 'from June 25,1935; to March 27; 1937. " He joined the I. B. E. W. on Sunday, March21, 1937, and during the early part of that same week was notified. ofhis discharge, effective Saturday, March 27.Dermyer testified that in so far as he knew his membership in theI.the time when he was notified of his discharge. It is clear from therecord that Miller, the foreman who recommended Dermyer's dis-charge, had no such knowledge.Shortly after he was notified of hisdischarge, Dermyer met Miller in the course of his work and the twodiscussed the matter of the discharge at Dermyer's request.On thisoccasion Dermyer told Miller that he had joined the I. B. E. W. onthe previous Sunday and asked whether his membership had beenthe cause of his discharge..Miller replied that Dermyer's affiliationwith the I. B. E. W. had not entered into the matter and that he hadin fact not known of such.affiliation prior to Dermyer's own statement.Dermyer also asked Miller why Keller, an employee who had beenhired 2 or 3 weeks after Dermyer in 1935, was being retained.Millerreplied that, in his opinion, Keller would be the best man to keep.Miller testified that his judgment in this connection was based upon thefact that Keller had had technical college training in electrical en-gineering and upon his observations as to the relative abilities of thetwo men.The respondent also established that, at the time of Dermyer's dis-charge, construction work, in which he had been chiefly engaged, wasat an end.Six employees were affected by this situation; three weretransferred to another department, two were transferred within thesubstation department, and Dermyer alone was discharged.Follow-ing this adjustment of personnel, however, there remained in thedepartment several members of the I. B. E. W.On a number of occasions following his discharge, Dermyer ap-plied to the respondent for further employment..He was told on each11 THE N EHR,ASKA POWER COMPANY371occasion that there was nothing available. In, the course of his testi-mony Dermyer pointed to the fact that, although he was repeatedlydenied employment, two. new men, Griffen and Cowell, were put toWork in the substation department within a few months after his dis-charge as substation operators.The respondent admitted that Der-myer could have filled the position filled by either one. of these men.It established, however, that Griffen was a college graduate in electricalengineering who was hired by the engineering department and thenplaced on temporary assignments in various departments of the or-ganization in order that he might have a broad experience.Cowellwas hired in May 1937 at $90.00 a month as a relief operator on a tem-porary basis for the purpose of substituting for regular operators onvacation.Dermyer was considered, according to the respondent, atthe time Cowell was hired but he was not offered the position becauseof the low salary 2 and temporary nature of the work. Cowell wasstill on the pay roll at the time of the hearing in this proceeding, morethan a year after his employment, and had received an increase insalary of $10 a month.His* salary was, however,. still substantiallyless than that paid to Dermyer and the respondent insisted that hisemployment was still on a temporary basis.The circumstances sur-rounding the employment of Griffen and Cowell, subsequent to thedischarge of Dermyer, afford no basis for a conclusion that the hiringof either one or both of these men constituted a discrimination againstDermyer influenced by his I. B. E. W. membership, even though itappears that when Cowell was hired scant consideration was givento Dermyer.Upon all of the evidence, we are of the opinion that the allegationsof the complaint with respect to discrimination involved in the dis-charge of Dermyer have not been sustained.We find, therefore, thatthe respondent did not discriminate against Walter D. Dermyer inregard to his hire and tenure of employment, thereby discouragingmembership in the I. B. E. W., and we will dismiss the allegations ofthe complaint in this respect.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section III,A, above, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE REMEDYHaving found that the respondent, through the statements of itsassistant generating plant superintendent, Turner, in derogation ofthe I. B. E. W. and its members, has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, we shall order the respondent to cease and desist fromsuch interference, restraint, and coercion.Following our usual practice we shall also order the respondent topost notices throughout its plant, stating that it will cease and desistin the manner provided in the preceding paragraph.Since we havefound that the ameliorative measures taken by the respondent sub-sequent to its discovery of the statements made by Turner, did notadequately,overcome.the.effect.of those statements, we shall include inour order requiring the posting of notices a requirement that suchnotices contain a statement to the effect that, in so far as the respondentis concerned, its employees are free to form, join, or assist any labororganization, including the I. B. E. W., according to their own indi-vidual preferences and to bargain collectively with the respondentthrough representatives of their own choosing.Such a statement isin accord with the avowed policy of the respondent.We are'of theopinion that the purposes of the Act will best be effectuated if thatpolicy is communicated directly to the employees by means of anofficial communication from the respondent.Upon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.International Brotherhood of Electrical Workers, Local No. 763,and Independent Employees Association of the Nebraska Power Com-pany are labor organizations,, within the meaning of Section 2 (5)of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.4.The respondent has not dominated and interfered with the forma-tion or administration of, or contributed financial or other supportto,Independent Employees Association of the Nebraska PowerCompany, within the meaning of Section 8 (2) of the Act.5.The respondent has not discriminated in regard to the hire ortenure of employment or any term or condition of employment of Joloi THE Iv RE-RAS'IZA POWER COMPANY373W. Griffith or Walter D. Dermyer in such manner as to encourage ordiscourage membership in a labor organization, within the meaning ofSection 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,theNational Labor Relations Board hereby orders that NebraskaPower Company, Omaha, Nebraska, and its officers, agents, successors,and assigns, shall :1.Cease and desist from in any manner interfering with, restraining;or coercing its employees in the exercise of the right to self-organiza-tion, to form, join, or. assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the; NationalLabor Relations Act.2.Take the following affirmative action, which the Board finds willeffectuate the policiesof the Act :(a) Immediately post notices to its employees in conspicuous placesthroughout its offices,generating plants, substations,warehouses,garages, or other buildings or places where employees work or- reportfor work and maintain such notices fora period of at least sixty (60)consecutive days from the date of posting,stating that it will cease;.and desist as aforesaid and that, in so far as the respondent is con-cerned,its employees are free to form, join, or assist any labor organi-zation, including the I. B. E. W., according to their own individualpreferences and to bargain collectively with the respondent throughrepresentatives of their own choosing;(b)Notify the Regional Director for the Seventeenth Region(KansasCity,Missouri)in writing within ten(10) days from thedate of this Order what steps it has taken to comply therewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed in so far as it alleges that the respondent dominated or inter-fered with the formation or administration of, or contributed financialor other support to, Independent Employees Association of the Ne-braska Power Company,within the meaning of Section 8(2) of theyAct, and that the respondent discriminated in regard to the hire ortenure of employment or any term or condition of employment ofJohn W. Griffith and Walter D. Dermyer in such manner as to en-courage ordiscouragemembership in a labor organization,withinthe meaning of Section 8 (3) of the Act.283020-41-vol.10--25